Modification No. 2
Regarding
Amended and Restated Loan Agreement
Among
Certain Lenders,
 HSBC Bank USA, As Agent
And
MOOG INC.

        This Modification No. 2 dated as of March 5, 2004 (“Modification”) to
the Amended and Restated Loan Agreement dated as of March 3, 2003, as modified
by Modification No. 1 thereto dated as of August 6, 2003 (“Agreement”) is
entered into by and among MOOG INC., a New York business corporation
(“Borrower”), certain lenders which are currently parties to the Agreement
(“Lenders”), and HSBC BANK USA, a New York banking corporation, as agent for the
Lenders (“Agent”).

RECITALS

        A.    Borrower has advised the Agent and the Lenders that Borrower has
reviewed its capital expenditure plan for the next few years in light of recent
events, including the recent acquisition of the Poly-Scientific business of
Litton Systems, Inc. by Moog Components Group Inc. and recent capital lease
activity in Italy, and presently anticipates that it will be necessary to
increase to $40,000,000 the current $30,000,000 limit on Consolidated Capital
Expenditures in the Agreement, and Borrower has requested that the Agent and the
Lenders so modify the Agreement.

        B.    The Agent and the Lenders are agreeable to the foregoing to the
extent set forth in this Modification and subject to each of the terms and
conditions stated herein.

        C.    The Borrower and each of the guarantors under the Agreement
(“Guarantors”) will benefit from the modification set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants set forth herein, and of the loans or other extensions of credit
heretofore, now or hereafter made by the Lenders, to, or for the benefit of the
Borrower and its Subsidiaries, the parties hereto agree as follows:

        1.     Definitions. Except to the extent otherwise specified herein,
capitalized terms used in this Modification shall have the same meanings
specified in the Agreement.

--------------------------------------------------------------------------------

- 2 -

        2.     Modification. The Agent and the Lenders hereby modify the
Agreement as follows:

                (a) Section 9.10 entitled “Consolidated Capital Expenditures” is
deleted in its entirety and replaced with the following:

> > > “9.10 Consolidated Capital Expenditures. Make Consolidated Capital
> > > Expenditures, other than for any Permitted Acquisition, exceeding in the
> > > aggregate $40,000,000 for the Borrower and all Subsidiaries in any one
> > > fiscal year of the Borrower.”

                2.1     Limitation on Modification. The foregoing modification
is only applicable and shall only be effective in the specific instance and for
the specific purpose for which made, is expressly limited to the facts and
circumstances referred to herein, and shall not operate as (i) a waiver of, or
consent to non-compliance with any other provision of the Agreement or any other
Loan Document, (ii) a waiver, amendment or modification of any right, power or
remedy of either the Agent or any Lender under the Agreement or any Loan
Document, or (iii) a waiver, amendment or modification of, or consent to, any
Event of Default or Default under the Agreement or any Loan Document.

        3.    Conditions Precedent. The effectiveness of this Modification is
subject to the satisfaction, in form and substance satisfactory to the Agent, of
each of the following conditions precedent:

                 3.1     Documentation. The parties hereto shall have duly
executed and delivered to the Agent fourteen (14) duplicate originals of this
Modification.

                 3.2     No Default. As of the effective date of this
Modification, no Default or Event of Default shall have occurred and be
continuing.

                 3.3     Representations and Warranties. The representation and
warranties contained in Section 4 hereof and in the Agreement shall be true
correct and complete as of the effective date of this Modification as though
made on such date.

                 3.4     Other. The Agent shall have received such other
approvals or documents as any Lender through the Agent may reasonably request,
and all legal matters incident to the foregoing shall be satisfactory to the
Agent and its counsel.

         4.     Representations and Warranties of Borrower. Borrower hereby
represents and warrants as follows:

--------------------------------------------------------------------------------

- 3 -

                 4.1     Each of the representations and warranties set forth in
the Agreement is true, correct, and complete on and as of the date hereof as
though made on the date hereof, and the Agreement and each of the other Loan
Documents remains in full force and effect.

                 4.2     As of the date hereof, there exists and will exist no
Default or Event of Default under the Agreement or any other Loan Document, and
no event which, with the giving of notice or lapse of time, or both, would
constitute a Default or Event of Default.

                4.3     The execution, delivery and performance by the Borrower
of this Modification is within Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not, and will not, (i)
contravene Borrower’s certificate of incorporation or bylaws, (ii) violate any
law, including without limitation the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended, or any rule, regulation (including
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
order, writ, judgement, injunction, decree, determination or award, and (iii)
conflict with or result in the breach of, or constitute a default under, any
material contract, loan agreement, mortgage, deed of trust or any other material
instrument or agreement binding on Borrower or any Subsidiary or any of their
properties or result in or require the creation or imposition of any lien upon
or with respect to any of their properties.

                 4.4     This Modification has been duly executed and delivered
by the Borrower and by the Guarantors, and is the legal, valid and binding
obligation of the Borrower and the Guarantors enforceable against the Borrower
and each of the Guarantors in accordance with its terms.

                 4.5     No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for (i) the due execution, delivery or performance
by the Borrower and the Guarantors of this Modification or any other agreement
or document related hereto or contemplated hereby to which the Borrower or any
of the Guarantors is or is to be a party or is otherwise bound, or (ii) the
exercise by the Agent or any Lender of its rights under the Agreement as
modified by this Modification.

        5.     Acknowledgments and Reaffirmations.

                 5.1     The Borrower hereby reaffirms the Loan Documents to
which it is a party and agrees that such Loan Documents remain in full force and
effect.

                 5.2     By their signatures below, each of the Guarantors
specifically consents to this Modification and reaffirms the continuing
effectiveness of its respective guaranty and general security agreement executed
and delivered in connection with the Agreement, and the UCC financing statements
filed in connection with the Agreement, and agrees that such guaranty and
general security agreement cover payment of any and all Obligations under the
Agreement as modified hereby and under the notes executed and delivered in
connection therewith.

--------------------------------------------------------------------------------

- 4 -

        6.     Other.

                 6.1     Borrower agrees to pay all out-of-pocket expenses and
fees of the Agent in connection with the negotiation, preparation and execution
of this Modification including the reasonable fees and disbursements of counsel
to the Agent.

                 6.2     This Modification may be executed in any number of
counterparts and by the parties hereto on separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute one and the same agreement.

                 6.3     This Modification shall be governed by and construed
under the internal laws of the State of New York, as the same may be from time
to time in effect, without regard to principles of conflicts of laws.

         The parties hereto have caused this Modification to be duly executed as
of the date shown at the beginning of this Modification.

  HSBC BANK USA, as Agent and as a Lender       By /s/ William H. Graser
Name: William H. Graser
Title: First Vice President       MANUFACTURERS AND TRADERS TRUST COMPANY      
By /s/ Sean V. Timms
Name: Sean V. Timms
Title: Vice President   FLEET NATIONAL BANK       By /s/ John C. Wright
Name: John C. Wright   Title: Vice President       KEYBANK NATIONAL ASSOCIATION
      By /s/ William R. Perkins
Name: William R. Perkins
Title: Vice President




--------------------------------------------------------------------------------

- 5 -

  BANK OF TOKYO-MITSUBISHI   TRUST COMPANY       By /s/ Paresh R. Shah   Name:
Paresh R. Shah   Title: Vice President       PNC BANK, NATIONAL ASSOCIATION    
  By /s/ Stephen W. Boyd   Name: Stephen W. Boyd   Title: Vice President      
JPMORGAN CHASE BANK       By /s/ Michael E. Wolfram   Name: Michael E. Wolfram  
Title: Vice President       CITIZENS BANK OF PENNSYLVANIA       By /s/ Edward J.
Kloecker, Jr.   Name: Edward J. Kloecker, Jr.   Title: Vice President      
COMERICA BANK       By /s/ Joel S. Gordon   Name: Joel S. Gordon   Title:
Assistant Vice President       SOCIETE GENERALE       By /s/ Eric E. O. Siebert
  Name: Eric E. O. Siebert   Title: Managing Director

--------------------------------------------------------------------------------

     - 6 -           MOOG INC.       By /s/ Robert R. Banta   Name: Robert R.
Banta   Title: Executive Vice President       MOOG FSC LTD., as a Guarantor    
  By /s/ Timothy P. Balkin   Name: Timothy P. Balkin   Title: Treasurer      
MOOG PROPERTIES, INC.,   as a Guarantor       By /s/ Timothy P. Balkin   Name:
Timothy P. Balkin   Title: Treasurer       MOOG INDUSTRIAL CONTROLS  
CORPORATION, as a Guarantor       By /s/ Timothy P. Balkin   Name: Timothy P.
Balkin   Title: Treasurer       MOOG COMPONENTS GROUP INC.,   as a Guarantor    
  By /s/ Timothy P. Balkin   Name: Timothy P. Balkin   Title: Treasurer

--------------------------------------------------------------------------------